Citation Nr: 1127624	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-44 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bladder cancer, to include as secondary to exposure to second hand cigarette smoke, parasites or other chemicals.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to July 1963 and from February 1964 to August 1983, including service in the Republic of Vietnam, and the record reflects that he was awarded numerous combat decorations, including the Air Medal with "V" device, the Purple Heart Medal and the Combat Infantryman Badge.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in May 2011 when it was referred to the Veterans Health Administration (VHA) for a medical expert opinion.  An opinion was obtained in June 2011.


FINDING OF FACT

The Veteran's bladder cancer is related to the Veteran's exposure to second-hand tobacco smoke in service. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bladder cancer have been met.  38 U.S.C.A. §§ 1103, 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.300 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for bladder cancer, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran contends that he is entitled to service connection for bladder cancer.  Specifically, he asserts that this condition developed as a result of his in-service exposure to second-hand cigarette smoke, parasites, or other chemicals.  

The Veteran competently and credibly reports that he was exposed to a great deal of second hand cigarette smoke during his period of active duty while working in confined spaces such as tanks.  

The Veteran's service treatment records reflect that he was not treated for bladder cancer or any associated symptomatology during his active military service.  In service treatment notes, dated in February 1983 and April 1983, the Veteran was noted to be a nonsmoker.

In a post-service treatment note, dated in April 1999, prior to complaint, diagnosis, or treatment for any bladder cancer the Veteran was noted to be a nonsmoker.

According to a May 2008 VA urology consultation, the Veteran started passing bloody urine approximately six weeks earlier.  He was noted to have a remote history of having passed a kidney stone in 1991, but he had no recurrence of urolithiasis.  A computed tomography (CT) scan was performed revealing some mild thickening of the posterior bladder wall.  The Veteran was subsequently diagnosed with low grade non-invasive bladder cancer in July 2008.  In August 2008 a VA physician indicated that he believed all of the cancer had been removed with a cytoscope.  

In June 2011 a VHA medical expert in urology rendered the following opinion:

I am asked to provide an opinion regarding exposure to second hand tobacco smoke and the relative risk for development of bladder cancer.  The medical literature is quite clear that there is significant increased risk for an individual who smokes tobacco to develop bladder cancer (2-4 times relative risk).  In regards to passive or environmental exposure, the literature is less clear but suggestive on an increased risk with increased exposure, particularly for women (only 1-2 times relatively risk).  Specifically related to this case in question, the patient has maintained that his second hand exposure to tobacco smoke while confined to contained spaces such as in a tank has contributed to his development of bladder cancer.  He was on active duty for many years (more than 9 years), implying that his exposure was likely quite frequent and fairly continuous over a long period of time.  In addition to second hand tobacco smoke, he claims exposure to other chemicals I would assume in fueling, cleaning and maintenance of the tanks which would also be a contributing risk factor.  In addition, not mentioned in the claim would be exposure to the diesel fumes generated by the tanks which is an independently implicated epidemiological risk factor for the development of bladder cancer in several published studies (2 times relative risk).

The Board finds that service connection for bladder cancer is warranted.  

Initially, the Board notes that for claims filed after June 9, 1998, VA is prohibited from granting service connection for disability or death due to disease or injury attributable to the Veteran's use of tobacco products during service.  38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2010).  Here, however, because the Veteran maintains that the in-service injury was due to tobacco use by someone other than himself and the Veteran's service treatment records as well as his post service treatment records indicate that he was a nonsmoker, the prohibition is not applicable to his claim.

As discussed above, the Board finds the Veteran's reports of exposure to second-hand cigarette smoke in service to be competent and credible.  The Veteran's post-service treatment records show that he has been diagnosed with and treated for bladder cancer.  After review of the medical records, a VHA urology specialist stated that although the medical literature was less clear regarding the association between exposure to second-hand tobacco smoke and the development of bladder cancer than with the development of bladder cancer in smokers, it was suggestive of an increased risk.  In addition, the examiner observed that the Veteran has been exposed to second-hand tobacco smoke over an extended period of time.  Based upon the opinion rendered by the VHA urology expert, the Board finds that the evidence is at least in equipoise that the Veteran's bladder cancer is at least as likely as not etiologically related to the Veteran's in-service exposure to second-hand cigarette smoke.  As such, service connection for bladder cancer is warranted.


ORDER

Service connection for bladder cancer is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


